Title: From Benjamin Franklin to Beccaria, 19 February 1781
From: Franklin, Benjamin
To: Beccaria, Giambatista


Dear Sir,
Passy, near Paris Feby. 19. 1781
I received lately through the hands of your Ambassador, the several ingenious Pieces of your Writing, which you did me the honour to send me. At present I am so engag’d in publick Affairs, that I cannot give the Attention I wish to philosophical Subjects, which used to afford so much Pleasure. It grieves me to hear of the long Continuance of your Illness. Science suffers with you. I beg leave to recommend the Bearer, M. Steinsky, to your Civilities. He is Professor of Physics at Prague. With good & unalterable Esteem, I have the honour to be, Reverend & dear Sir, Your most obedient & most humble Servant
B Franklin
Revd Pere Beccaria.
